Title: To James Madison from Pierre-Auguste Adet, [24 July] 1804
From: Adet, Pierre-Auguste
To: Madison, James



MonsieurNevers le 5 Thermidor An 12 de la République [24 July 1804]
Vous ne pouvez douter du plaisir que j’eprouve en trouvant L’occasion de vous temoigner De nouveau Les sentiments d’attachement et d’estime que je vous ai voués. Si depuis mon départ des Etats unis je ne vous les ai point exprimés Les Circonstances seules en sont cause. Il fut un temps malheureux chez vous ou une Lettre de moi auroit pu compromettre ceux qui l’auroient reçue, et certes J’aurois été au desespoir de payer de cette maniere les marques de bienveillance que j’avois reçues. Depuis cette époque rappelé dans la carriere des affaires je ne me suis plus appartenu à moi même. Je n’ai plus été ni maitre de mon temps ni de L’objet de mes pensées, et le temps s’est enfui pour moi avec une extrème Rapidité, et je trouve Loin d’une Epoque Lorsqu’elle me paroit encore voisine de celle ou je me trouve.
Quoiqu’il en soit Monsieur vous n’êtes sorti ni de ma memoire ni de mon Cœur, je me rappele et me rappelerai toujours avec un bien vif plaisir Les temoignages de bienveillance que J’ai Reçus de vous, Monsieur, et de votre Respectable famille. Fasse le Ciel que vous ne m’ayés point oublie, L’estime des hommes qui vous rassamblent est le trésor le plus precieux que l’on puisse posseder.

J’ose esperer, Monsieur que vous me permettrai de solliciter ⟨vos⟩ bontés pour M. Roux-bordier de genève qui vous remettra cette Lettre, et qui se Rend aux Etats unis pour s y établir. Il est digne de l’estime des gens de bien, appartient à une famille très honnête, et merite sous ces differents Rapports tout votre intérèt. Je Connois votre obligeance, Monsieur, si vous pouvez vous louer de lui, certes il n’aura jamais qu’a se louer de vous.
Permettez moi, Monsieur, de vous offrir L’assurance de ma profonde Estime et de mon Respect, et veuillez bien faire agréer mes hommages Respectueux à votre Respectable famille.
J’ai L’honneur d’être Monsieur Votre très humble et très obeissant Serviteur.
P A Adet
 
Condensed Translation
Takes pleasure in expressing again his sentiments of affection and esteem toward JM. If he has not expressed them since leaving the U.S., circumstances alone are to blame. It was an unfortunate time in the U.S. when a letter from Adet could have compromised those who received it, and certainly he would have despaired at repaying in such a manner the goodwill he received. Since that time, recalled to the course of business, he has been no longer master of his time or his thoughts, and the time has passed very rapidly. Be that as it may, JM has left neither Adet’s memory nor his heart. Will always remember with very warm pleasure the kindness he received from JM and from his respectable family. Prays that JM has not forgotten him; the esteem of men such as JM is the most precious treasure one can possess. Solicits JM’s kindness for Mr. Roux-Bordier from Geneva who will deliver this letter and who comes to establish himself in the U.S. He has the esteem of good people, belongs to a very respectable family, and merits in these respects all JM’s interest. If JM will commend him, Roux-Bordier will always be grateful.
